The respondent has moved the dismissal of the appeal on two grounds: (1) Want of prosecution, and (2) the failure of the court, on sustaining his demurrer to the amended information, to order a new information or indictment or that the case be resubmitted. He submits in his brief that if his motion to dismiss is denied, the order of the court sustaining the demurrer to the amended information was correct and that the appeal is without merit.
The appeal was at the instance of the county attorney. After its perfection the attorney general, as he states, "examined the record and finds that there is no merit to the same." Further, that "The authorities cited by respondent in support of his motion to dismiss and those . . . in support of the lower court's ruling have been examined, and they appear to clearly support respondent's contentions. . . . the demurrer . . . should be sustained."
We have examined the record and concur in the views of the attorney general.
The motion to dismiss is granted.
LOCKWOOD and McALISTER, JJ., concur.